               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




THE REGENTS OF THE                      CV 19-6190 DSF (MAAx)
UNIVERSITY OF CALIFORNIA,
    Plaintiff,                          Order to Show Cause re Remand
                                        for Lack of Subject Matter
                  v.                    Jurisdiction

UNITEDHEALTHCARE
MILITARY & VETERANS
SERVICES, LLC,
     Defendant.



   This case was removed on the basis of diversity. The only basis for
this Court’s subject matter jurisdiction stated in the notice of removal
or the parties’ Joint Rule 26(f) Report is diversity.

    The Court does not appear to have diversity jurisdiction over this
matter. A state is not a “citizen of a State” and cannot sue or be sued in
diversity. Moor v. County of Alameda, 411 U.S. 693, 717 (1973). The
Regents of the University of California have been found to be an “arm”
of the State of California, and, therefore, not a “citizen of a State” for
diversity purposes. See Doe v. Lawrence Livermore Nat’l Lab., 131
F.3d 836, 839 (9th Cir. 1997) (Eleventh Amendment analysis); see also
Befitel v. Glob. Horizons, Inc., 461 F. Supp. 2d 1218, 1221 (D. Haw.
2006) (collecting circuit court authority stating that Eleventh
Amendment immunity test same as diversity jurisdiction test).1



1The Ninth Circuit has not explicitly decided whether the Eleventh
Amendment and diversity jurisdiction test are the same. It has, in dicta and
   Therefore, Defendant is ordered to show cause, in writing, no later
than November 4, 2019, why this case should not be remanded to state
court.

   IT IS SO ORDERED.



Date: 10/19/2019                          ___________________________
                                          Dale S. Fischer
                                          United States District Judge




without elaboration, stated that “a similar rule [as Eleventh Amendment
immunity] controls the determination of diversity jurisdiction.” Ronwin v.
Shapiro, 657 F.2d 1071, 1073 (9th Cir. 1981).




                                      2
